Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-23 are pending in this office action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 25, 2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Astete et al. (U.S. Patent No. 10,127,059).

Regarding claims 1, 11, and 23, Astete et al. teaches a system for inter-sharing of data among a plurality of data users, comprising: a virtual dataset service subsystem (fig. 1, ref. num 

Regarding claims 2 and 12, Astete et al. teaches wherein the virtual dataset service subsystem is further configured to delete the virtual dataset after data access complete (col. 30, lines 14-32).

Regarding claims 3 and 13, Astete et al. teaches wherein when creating the virtual dataset, the virtual dataset service subsystem is further configured to obtain and load security and privacy access control rules into the virtual dataset, and wherein the virtual dataset is configured to provide access control to the original dataset according to the loaded security and privacy access control rules (col. 28, lines 42-54).

Regarding claim 4, Astete et al. teaches wherein in response to a data access request to a subscribed dataset initiated by a data user or an application of the data user, the virtual dataset service subsystem is configured to according to the role of the data user obtain a corresponding role-based security and privacy access control rules defined by a data owner, and load the role-based security and privacy access control rules into the virtual dataset to provide access control to the original dataset; and in response to a data access request to a 

Regarding claims 5 and 15, Astete et al. teaches wherein the virtual dataset is configured to convert the role-based security and privacy access control rules into data transformation logic (col. 13, lines 22-32).

Regarding claims 6 and 16, Astete et al. teaches wherein the data transformation logic in the virtual dataset is configured to do at least one of: filtering sensitive data from the original dataset according to the data transformation logic, masking data from the original dataset according to the data transformation logic, converting data from the original dataset according to the data transformation logic, or providing access control to the original dataset based on time frame criteria (col. 13, lines 22-32).

Regarding claims 7 and 17, Astete et al. teaches further comprising: a data sharing catalog service subsystem for dataset publishing and subscription, wherein the data sharing catalog service subsystem is configured to: when a whole or a partial dataset is published by a data user, store metadata of the dataset published by the data user; store the role-based security and privacy access control rules defined by the data user; and store a subscription 

Regarding claims 8 and 18, Astete et al. teaches wherein the data sharing catalog service subsystem is further configured to: in response to a data subscription request to a published dataset in a catalog initiated by a data user, perform approval operations to the data subscription request according to a subscription approval process defined by a data owner; and if the data subscription request is approved, add a dataset for the data user and link the dataset to the published dataset and related information stored in the catalog which include the role-based security and privacy access control rules (col. 20, lines 4-28).

Regarding claim 9, Astete et al. teaches further comprising: a data user environment subsystem, wherein the data user environment subsystem is configured to: identify a second data user as a collaborator added by the data user for a dataset; store the personalized security and privacy access control rules defined for the respective second data user to access the dataset; add a second dataset for the second data user; and link the second dataset to the original dataset and the associated personalized security and privacy access control rules (col. 16, line 62 through col. 17, line 6).

Regarding claim 10, Astete et al. teaches further comprising: a data user environment subsystem, wherein the data user environment subsystem is configured to: manage at least one data user environment object, wherein each of data user environment object corresponds 

Regarding claim 14, Astete et al. teaches wherein the security and privacy access control rules comprise role-based security and privacy access control rules defined by a data owner according to the role of the data user or personalized security and privacy access control rules defined by a data owner (col. 8, lines 18-34).

Regarding claim 19, Astete et al. teaches further comprising: storing data identifying a collaborator added by the data user for the dataset; and specifying personalized security and privacy access control rules defined for respective collaborator (col. 16, lines 14-38).

Regarding claim 20, Astete et al. teaches further comprising: generating a dataset through direct data sharing from one data user to another data user as a form of collaboration or from a subscription that is published by another data user environment object (col. 20, lines 4-28).
Regarding claim 21, Astete et al. teaches further comprising: publishing a part or a whole dataset, wherein the dataset becomes a dataset for another data user environment object subscribing the new dataset published (col. 20, lines 4-28).

Regarding claim 22, Astete et al. teaches further comprising: sharing a dataset directly with another data user environment object, wherein the dataset becomes a dataset for the another data user environment object (col. 20, lines 4-28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433